            Case 2:19-cv-01243-APG-NJK Document 47 Filed 07/02/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 KENTRELL D. WELCH,                                        Case No. 2:19-cv-01243-APG-NJK
                           Plaintiff
 4
            v.                                                 Order Denying Motions for
 5                                                            Temporary Restraining Orders
     WEISE, et al.,
 6
                           Defendants.
                                                                   [ECF Nos. 36, 42, 43]
 7

 8

 9           On March 26, 2020, I screened plaintiff Kentrell Welch’s civil rights complaint under 28

10 U.S.C. § 1915A and stayed the case to allow the parties to engage in mediation. ECF No. 27. In

11 the complaint, Welch alleges that while he was housed at High Desert State Prison (HDSP)

12 defendant Liggett labeled him a snitch, which put his life in danger. Id. at 6-7. Defendants

13 Weise, Gunderson, and McKedrey then failed to ensure his safety by transferring him to another

14 prison. Id. at 8.

15           At some point after filing the complaint, Welch was transferred to Ely State Prison (ESP).

16 ECF No. 40. Welch has now filed three motions for a temporary restraining order (TRO). ECF

17 Nos. 36, 42, 43. In his first TRO motion, Welch appears to allege that various guards at ESP,

18 including Roman, Rigney, Southworth, Underwood, and Sandoval, are retaliating against him

19 over an incident that occurred the last time that Welch was house at ESP, roughly five years ago.

20 ECF No. 36 at 2. Welch alleges that they are planning to put him in general population, which

21 would put his life in danger. Id. In both his second and third TRO motions Welch alleges that

22 prison guards are making death threats against him. ECF Nos. 42 at 2, 43 at 2.

23
           Case 2:19-cv-01243-APG-NJK Document 47 Filed 07/02/20 Page 2 of 2



 1          Injunctive relief, whether temporary or permanent, is an “extraordinary remedy, never

 2 awarded as of right.” Winter v. Natural Res. Defense Council, 555 U.S. 7, 24 (2008). “A court’s

 3 equitable power lies only over the merits of the case or controversy before it. When a plaintiff

 4 seeks injunctive relief based on claims not pled in the complaint, the court does not have the

 5 authority to issue an injunction.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d

 6 631, 633 (9th Cir. 2015).

 7          Welch’s complaint is based on allegations that he was in danger at HDSP and that

 8 various prison guards working at HDSP failed to ensure his safety by transferring him to a

 9 different prison. Welch’s TRO motions are based on allegations that guards working at ESP are

10 now threatening his life. As such, the motions are based on claims not pleaded in the complaint

11 and about individuals who are not parties in this action. I do not have authority to issue an

12 injunction against individuals who are not a party to this action based on allegations that are not

13 part of this case. As such, Welch’s motions for a temporary restraining order are denied.

14          Welch has filed numerous other motions since I stayed this case. The screening order

15 says that “no other pleadings or papers shall be filed” during the stay. ECF No. 27 at 12. Welch

16 should refrain from filing motions until the stay in this case is lifted. I will not address Welch’s

17 other motions until after the stay is lifted.

18          I therefore order that Welch’s motions for a temporary restraining order (ECF Nos. 36,

19 42, 43) are denied.

20          Dated: July 2, 2020.
                                                          ________________________________
21                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
22

23



                                                     2
